 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   BLACK MOUNTAIN EQUITIES, INC.,                     Case No.: 21-CV-571 JLS (BGS)
12                                     Plaintiff,
                                                        ORDER GRANTING UNOPPOSED
13   v.                                                 REQUEST FOR TELEPHONIC OR
                                                        VIDEOCONFERENCE
14   TWO RIVERS WATER & FARMING
                                                        APPEARANCE
     COMPANY,
15
                                      Defendant.        (ECF No. 20)
16
17
18         Presently before the Court is Plaintiff Black Mountain Equities, Inc.’s Unopposed
19   Request for Telephonic or Videoconference Appearance (“Mot.,” ECF No. 20). Plaintiff
20   requests that its counsel, Mazin A. Sbaiti, be permitted to appear by telephone or
21   videoconference for the hearing on Plaintiff’s Application for Preliminary Injunction
22   scheduled for July 6, 2021, at 9:30 a.m., in light of a previously scheduled vacation. See
23   id. at 1. Plaintiff notes that counsel for Defendant Two Rivers Water & Farming Company
24   do not oppose the request. Id.
25   ///
26   ///
27   ///
28   ///

                                                    1
                                                                              21-CV-571 JLS (BGS)
 1         Good cause appearing, the Court GRANTS Plaintiff’s Motion. Mr. Sbaiti may
 2   appear telephonically and should contact the Courtroom Deputy by e-mail at
 3   alex_ramos@casd.uscourts.gov for teleconferencing access information.
 4         IT IS SO ORDERED.
 5   Dated: June 24, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                             21-CV-571 JLS (BGS)
